DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.

Status of Claims

The present application is a continuation of U.S. Patent 10,003,624, which is a continuation of U.S. Patent 9,069,851, which claims the benefit of U.S. Provisional Application 61/449,059.  Applicant’s amendment filed on March 14, 2022 has been entered.  Clams 1, 12 and 16 are amended.  Claims 1-19 are pending in the application.

Response to Arguments

Applicant’s arguments, see p.8, filed on March 14, 2022, with respect to the rejection(s) of claims 1-19 under double patenting have been fully considered but not persuasive.
“The Present Application stands rejected under 35 USC § 103 over Van Wie1 and Van Wie2. To avoid duplication of arguments, and Applicant respectfully submits that the claims are not an obvious variation over Van Wie1 and Van Wie2 for the same reasons as presented below in the 35 USC § 103 remarks.
Accordingly, Applicant withdraws the previous indication of filing a terminal disclaimer.” (see p.8 of the Remarks).

Regarding point (A), Examiner respectfully disagrees and submits that the claims are an obvious variation over Van Wie1 and Van Wie2.  To avoid duplication of arguments, the argument of teaching from Van Wie1 and Van Wie2 is addressed below regarding the applicant’s 35 USC § 103 remarks.

Applicant’s arguments, see p.9-16, filed on March 14, 2022, with respect to the rejection(s) of claims 1-19 under 35 U.S.C. § 103(a) have been fully considered but not persuasive.

(B) Applicant on p.12 argues that “Applicant respectfully submits that the Present Application and claims specifically distinguish between time-critical and non-time critical type information and manage “relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.” Claim 1. On the other hand, Van Wie1 actually defines a “real-time data stream” with no distinction between critical and non-time critical type information. Any distinction presented by the Examiner is based on applying the Present Application, which is impermissible hindsight.”

Van Wie2 reads on the limitation.  Van Wie2 teaches “Reducing or increasing the bit rate for time-critical realtime data streams (e.g. a voice channel) while increasing or decreasing the amount of bandwidth dedicated to non-time-critical realtime data streams (e.g. a simultaneous file transfer) are examples of this allocation decision making process [Van Wie2, para 0181].  One of the ordinary art can apply the teaching from Van Wie2 to reduce the bit rate of the voice channel while increasing the bandwidth to a file transfer, or vice versa in the allocation decision making process.

(C) Applicant on p.12-13 submits that “no where does Van Wie1 or Van Wie2 teach management of relative amounts of available network resources based on critical and non-critical data types. The example provided by the Van Wie1 and Van Wie2 and cited by the Examiner actually support Applicant’s point as follows: 
Van Wie1 and Van Wie2 define a "real-time data stream" as “data that is structured and processed in a continuous flow and is designed to be received with no delay or only imperceptible delay; real-time data streams include digital representations of voice, video, user movements, facial expressions and other physical phenomena as well as data within the computing environment that may benefit from rapid transmission, rapid execution, or both rapid transmission and rapid execution, including for example, avatar movement instructions, text chat, real-time data feeds (e.g., sensor data, machine control instructions, transaction streams and stock quote information feeds), and file transfers.” Van Wie1, para 0081 and Van Wie2,  para 0046.
Thus, all of the above are considered homogenously as a “real-time data stream.”

Regarding point (C), Examiner respectfully disagrees and submits that “time-critical” and “non-time-critical” data streams are sub-types of “real-time data stream" (see Van Wie1, para 0081, Van Wie2, para 0046, Instant Specification, para 0059-0060).  Both Van Wie1 and Van Wie2 provides specific examples, such as video and audio (time-critical type) and file transfer (non-time-critical type).  It is consistent with Instant Specification, which recites “Audio and realtime graphics (e.g., video) are examples of such time-critical realtime data streams.” [Instant Specification, para 0059] and “Non-streaming web content, text chat, file sharing data, and screen share data are examples of such non-time-critical realtime data streams.” [Instant Specification, para 0060].

(D) Applicant on p.13 argues:
“The Present Application identifies certain types of time-critical data streams. The
Present Application and amended claims 1, 12, and 16 specifically identify audio
and video as “time-critical data streams.” See Present Application, 0091 “(e.g.,
time-critical data streams, such as audio and video.”
“As set forth above, the Examiner cites Van Wie2, 0181 as distinguishing between
critical and non-critical data types by reducing bandwidth to the latter. Van Wie2
states “Reducing or increasing the bit rate for a voice channel while increasing or
decreasing the amount of bandwidth dedicated to a simultaneous file transfer or a
video feed are examples of this allocation decision making process.” So, Van
Wie2 teaches changing the bit rate for audio while oppositely changing the
bandwidth for file transfer or audio.”
First, there is no way to distinguish based on Van Wie2 which types of
data streams are critical and non-critical because Van Wie2 teaches increasing or decreasing the audio while decreasing or increasing the file transfer or video. Since Van Wie2 teaches both the increase or decrease of different data streams, Van Wie2 cannot be teaching any management based on time-critical and non-time-critical data streams.”

Regarding point (D), Examiner respectfully disagrees and submits that Van Wie2 distinguishes between the critical and non-critical data types (see the explanation in point C).  In addition, obviousness does not require absolute predictability, however, at least some degree of predictability is required (see MPEP 2143.02.II).  In the example of para 0181, Van Wie2 discusses the dynamic decisions about how to use the available bandwidth for the set of streams that are needed at any given time between two nodes, in the context of the requirements for bandwidth amongst all of the links for each node.  In the context of utilizing the available bandwidth, one of the ordinary art can apply the teaching of reducing the bit rate of the voice channel while increasing the bandwidth to a file transfer, or vice versa in the allocation decision making process.

(E) Applicant on p.13-14 argues:
“Second, in the Office Action, p. 4, ¶3 and p. 5, ¶2, the Examiner identifies
“audio” and “video” as a “time-critical type” based on Van Wie1 and Van Wie2. However, in the example cited by the Examiner, Van Wie2 manages bandwidth for audio and video differently, i.e. from the Office Action, p. 5, 2, “For example, "reducing or increasing the bit rate for a voice channel [time-critical type] while increasing or decreasing the amount of bandwidth dedicated to a simultaneous file transfer [non-time-critical type] or a video feed are examples of this allocation decision making process." (Van Wie2, para 0181). Thus, in one place the Examiner states that Van Wie1 and Van Wie2 teach that video is a time-critical types and immediately following the Examiner identifies Van Wie2 grouping video with file transfer and, thus, teaching video is a non-critical type. Accordingly, there is no way to distinguish based on Van Wie1 and Van Wie2 which types of data streams are critical and non-critical, and, thus, Van Wie1 and Van Wie2 do not teach claim 1, 12, or 16 as discussed below.”

Regarding point (E), Examiner respectfully disagrees and submits the argument is misplaced.  Van Wie2 recites “Reducing or increasing the bit rate for a voice channel while increasing or decreasing the amount of bandwidth dedicated to a simultaneous file transfer or a video feed are examples of this allocation decision making process.” [Van Wie2, para 0181].  One of the ordinary art can apply the teaching as reducing the bit rate for a voice channel while increasing the amount of bandwidth dedicated to a simultaneous file transfer.
Further in a second example by Van Wie2, a first network node and a second network node are communicating via a shared virtual area and having a voice channel and motion data channel allocated. When they engage in file transfer, it would then require a new channel in the link. If insufficient bandwidth is available for a reasonable data transfer rate, the sender could drop its bit rate down for a lower quality voice conversation [Van Wie2, para 0184]. In other words, the allocation of the voice channel (time-critical type) are adjusted for the allocation of the file transfer channel (non-time-critical type).

Accordingly, the 35 U.S.C. 103 rejections of claims 1-19 are maintained.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,069,851 (hereinafter ‘851) in view of Van Wie1 (PG PUB US2009/0254843) and Van Wie2 (PG PUB US2009/0113066).
Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of the patent ‘851. The instant application claim appears an obvious variant of the patent '851. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 16/008,231 instant application
Claim No.
DP.
US Patent 9,069,851
1
A method performed by a client network node executing a client application integrating web browsing and network data stream processing for realtime communications, the method comprising:

navigating to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area and one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;

based on the established presence for the first user, automatically establishing a communications connection with a second network node of a second user who is present in the virtual area;

transmitting outgoing data streams to and receiving incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the time-critical type data streams include audio and video data streams;

processing the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;



allocating relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;

managing relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and

based on a determination that the at least one metric fails to satisfy at least one performance target, throttling a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.

A method performed by a client network node executing a client application integrating web browsing and network data stream processing for realtime communications, the method comprising:

on a display, displaying a graphical user interface providing a single point of control for realtime communications and web browsing interactions, wherein the displaying comprises displaying in the graphical user interface at least one control for establishing a presence in a virtual area;

requesting a presence in a particular virtual area identified in connection with the control and establishing a realtime communication session with at least one other client network node that is present in the particular virtual area;

transmitting outgoing data streams to and receiving incoming data streams from one or more other network nodes over respective network links via the realtime communications and web browsing interactions, the incoming and outgoing data streams comprising one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the transmitting and receiving comprise, by the client network node, transmitting and receiving one or more time-critical types of data streams with each at least one other client network node and executing the client application to interface the client network node with network protocols on the client network node;

processing the one or more time-critical types of data streams and the one or more nontime-critical types of data streams;

monitoring at least one metric characterizing operation of the client network node during the processing of at least one of the time-critical types of the data streams; and

in response to a determination that the at least one metric fails to satisfy at least one operational target, dynamically adjusting the operation of the client network node with respect to at least one of the time-critical types of data streams and the non-time-critical types data streams in accordance with a realtime performance targeting process.

A computer-readable data storage apparatus comprising a memory component storing executable instructions that are operable to be executed by a processor integrating web browsing and network data stream processing for realtime communications, wherein the memory component comprises:

executable instructions to navigate to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area and one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;

executable instructions to, based on the established presence for the first user, automatically establish a communications connection with a second network node of a second user who is present in the virtual area;

executable instructions to transmit outgoing data streams to and receive incoming data  wherein the time-critical type data streams include audio and video data streams;

executable instructions to process the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;

executable instructions to monitor at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node;

executable instructions to allocate relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;

executable instructions to manage relative amounts of the available network resources  that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and

executable instructions to, based on a determination that the at least one metric fails to satisfy at least one performance target, throttle a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.

At least one non-transitory computer-readable medium comprising a client application integrating web browsing and network data stream processing for realtime communications, the client application being adapted to be executed by a computer to perform operations comprising:

on a display, displaying a graphical user interface providing a single point of control for realtime communications and web browsing interactions, wherein the displaying comprises displaying in the graphical user interface at least one control for establishing a presence in a virtual area;

requesting a presence in a particular virtual area identified in connection with the control and establishing a realtime communication session with at least one other client network node that is present in the particular virtual area;

transmitting outgoing data streams to and receiving incoming data streams from one or more other network nodes over respective network links via the realtime communications and web browsing interactions, the incoming and outgoing data streams comprising one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the transmitting and receiving comprise, by the client network node, transmitting and receiving one or more time-critical types of data streams with each at least one other client network node and executing the client application to interface the client network node with network protocols on the client network node;

processing the one or more time-critical types of data streams and the one or more nontime-critical types of data streams;

monitoring at least one metric characterizing operation of the client network node during the processing of at least one of the time-critical types of the data streams; and

in response to a determination that the at least one metric fails to satisfy at least one operational target, dynamically adjusting the operation of the client network node with respect to at least one of the time-critical types of data streams and the non-time-critical types data streams in accordance with a realtime performance targeting process.

A system, comprising

a communication interface arranged to:

navigate to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area and one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;



transmit outgoing data streams to and receiving incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the time-critical type data streams include audio and video data streams;

a processor arranged to:

process the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;

monitor at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node; and

allocate relative amounts of available network resources between the time-critical data streams and non-time-critical data streams; 

manage relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and

based on a determination that the at least one metric fails to satisfy at least one performance target, throttle a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.

Apparatus, comprising:

a memory storing a client application integrating web browsing and network data stream processing for realtime communications; and

a processor coupled to the memory, operable to execute the client application, and based at least in part on the execution of the client application operable to perform operations comprising

on a display, displaying a graphical user interface providing a single point of control for realtime communications and web browsing 

requesting a presence in a particular virtual area identified in connection with the control and establishing a realtime communication session with at least one other client network node that is present in the particular virtual area;

transmitting outgoing data streams to and receiving incoming data streams from one or more other network nodes over respective network links via the realtime communications and web browsing interactions, the incoming and outgoing data streams comprising one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the transmitting and receiving comprise, by the client network node, transmitting and receiving one or more time-critical types of data streams with each at least one other client network node and executing the client application to interface the client network node with network protocols on the client network node;

processing the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;

monitoring at least one metric characterizing operation of the client network node during the processing of at least one of the time-critical types of the data streams; and

in response to a determination that the at least one metric fails to satisfy at least one operational target, dynamically adjusting the operation of the client network node with respect to at least one of the time-critical types of data streams and the non-time-critical types data streams in accordance with a realtime performance targeting process.


However, the patent ‘851 does not expressly recite “wherein the time-critical type data streams include audio and video data streams;”
“navigating to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area and one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;”
“based on the established presence for the first user, automatically establishing a communications connection with a second network node of a second user who is present in the virtual area;”
“allocating relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;”
“managing relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and”
“based on a determination that the at least one metric fails to satisfy at least one performance target, throttling a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.” in claim 1 of the instant application.
Van Wie1 teaches “wherein the time-critical type data streams include audio and video data streams;” (Each source is a device or component of the network node 12 that originates data, including time-critical data stream (e.g. audio, video) each sink is a device or component of the network node 12 that receives data [Van Wie1, para 0179]);
“navigating to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area” (The network infrastructure service environment 30 manages sessions of the first and second client nodes 12, 14 in a virtual area 32 in accordance with a virtual area application 34.  The virtual area application 34 is hosted by the virtual area 32 in the server network node 28 and includes a description of the virtual area 32.  The communications application 26 and the network infrastructure service environment 30 together provide a platform, wherein such platform can be integrated a wiki resource (e.g. web site), and users (e.g. first user) inherently navigate the wiki resource with a uniform resource identifier [Van Wie1, Fig. 1, para 0095, 0323, 0074]);
“one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;” (The virtual area application typically includes definitions of geometry, physics, and realtime switching rules that are associated with one or more zones of the virtual area, wherein the switching rule is an instruction that specifies one or more conditions that must be satisfied in order to connect or disconnect one or more real-time data sources and one or more real-time data sinks [Van Wie1, para 0083, 0074]);
“based on the established presence for the first user, automatically establishing a communications connection with a second network node of a second user who is present in the virtual area;” (The user [first user] clicks on Sococo Main place tile 272 to enter the Sococo Main place. At that point, the HUD interface shows the user (PJB) located in the Sococo Main place with the other communicants (DVW, Kim, and Joe) who already were present in the Sococo Main place. Based on the switching rules established by the area designer, the Sococo platform multiplexes the specified realtime streams (e.g., streams from the microphones and speakers) of all the communicants currently in the Sococo Main place so that, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Van Wie1’s virtual environment into the method disclosed by patent ‘851. The combination would effectively enhance user experience by sharing data stream (e.g. video and audio) when the users are in the same location of the virtual area (e.g. conducting a meeting) [Van Wie1, para 0234].
However, the patent ‘851 as modified by Van Wie1 does not expressly recite “allocating relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;”
“managing relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and”
“based on a determination that the at least one metric fails to satisfy at least one performance target, throttling a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.”
Van Wie2 teaches “allocating relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;” (Each link is divided into channels that carry respective real-time data streams (e.g. video, voice [time-critical data streams], file transfer and text chat [non-time-critical data streams]). Channels are allocated to particular streams within the overall bandwidth that has been allocated to the link [Van Wie2, para 0180, 0046]);
“managing relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and” (The connection framework provided by these embodiments enables the transmitting and recipient network nodes to make dynamic decisions about how to use the available bandwidth for the set of streams that are needed at any given time between two nodes, in the context of the requirements for bandwidth amongst all of the links for each node. Reducing or increasing the bit rate for time-critical realtime data streams (e.g. a voice channel) while increasing or decreasing the amount of bandwidth dedicated to non-time-critical realtime data streams (e.g. a simultaneous file transfer) are examples of this allocation decision making process [Van Wie2, para 0181]);
“based on a determination that the at least one metric fails to satisfy at least one performance target, throttling a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.” (The network nodes 52-56 and the area server 64 are interconnected by the communications network 58, where communications over the network 58 are conducted in accordance with the Internet Protocol [network layer]. The layering of node connections into links and channels within links enables virtual area designers, as well as system administrators, to have control over how any given node that is involved in one or more real-time sessions will respond when bandwidth is saturated.  If insufficient bandwidth is available for a reasonable data transfer rate between the first and second node for voice, motion data and file transfer channels, the sender (e.g. first client network node) could drop its bit rate down for a lower quality voice conversation [time-critical type] [Van Wie2, para 0112, 0119, 0183-0184]).

Claim 1 is therefore unpatentable under Obviousness-type Double Patenting.  Similar reasoning applies to independent claims 12 and 16 as well as dependent claims 2-11, 13-15 and 17-19 of the instant application.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,003,624 (hereinafter ‘624) in view of Van Wie1 (PG PUB US2009/0254843).
Claim 1 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of the patent ‘624. The instant application claim appears an obvious variant of the patent '624. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 16/008,231 instant application
Claim No.
DP.
US Patent 10,003,624
1
A method performed by a client network node executing a client application integrating web browsing and network data stream processing for realtime communications, the method comprising:

navigating to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area and one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;



transmitting outgoing data streams to and receiving incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the time-critical type data streams include audio and video data streams;

processing the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;

monitoring at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node; and

allocating relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;

managing relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and

based on a determination that the at least one metric fails to satisfy at least one performance target, throttling a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.

A method, comprising:

executing a server application to generate instructions for a web browsing client application being executed by a client network node and comprising a realtime framework that manages processing of realtime data streams;

in accordance with the server application instructions, the web browsing client application establishes a peer-to-peer connection for streaming realtime data streams between the client network node and another client network node executing another web browsing client application using a connectionless transport protocol;

dynamically adjusting the processing of the realtime data streams based on network performance over the peer-to-peer connection, wherein the adjusting comprises, based on a determination that a bandwidth metric has deviated from a performance target, initiating a packet throttling operational mode comprising: starting a current cycle with a reset bandwidth budget; on condition that there is a time-critical packet currently queued to transmit and there is sufficient bandwidth budget available in the current cycle, transmitting the time-critical packet and reducing the bandwidth budget for the current cycle by an amount corresponding the transmitted time-critical packet; and, on condition that no time-critical packet currently is queued to transmit, there is a non-time-critical packet queued to transmit, and there is sufficient bandwidth budget available in the current cycle, transmitting the non-time-critical packet and reducing the bandwidth budget for the current cycle by an amount corresponding the transmitted non-time-critical packet.

A computer-readable data storage apparatus comprising a memory component storing executable instructions that are operable to be executed by a processor integrating web browsing and network data stream processing for realtime communications, wherein the memory component comprises:



executable instructions to, based on the established presence for the first user, automatically establish a communications connection with a second network node of a second user who is present in the virtual area;

executable instructions to transmit outgoing data streams to and receive incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the time-critical type data streams include audio and video data streams;

executable instructions to process the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;

executable instructions to monitor at least one metric characterizing transmission of one or more data streams over the communications connection with the between the first client network node and the second client network node; and

executable instructions to allocate relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;

executable instructions to manage relative amounts of the available network resources  that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and

executable instructions to, based on a determination that the at least one metric fails to satisfy at least one performance target, throttle a rate at which packets of at least one of the time-critical types of data 

A system comprising one or more processors and one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

executing a server application to generate instructions for a web browsing client application being executed by a client network 

in accordance with the server application instructions, the web browsing client application establishes a peer-to-peer connection for streaming realtime data streams between the client network node and another client network node executing another web browsing client application using a connectionless transport protocol;

during the streaming, the realtime framework of the web browsing application performs operations comprising managing processing of the realtime data streams, and dynamically adjusting the processing of the realtime data streams based on network performance over the peer-to-peer connection, wherein the adjusting comprises, based on a determination that a bandwidth metric has deviated from a performance target, initiating a packet throttling operational mode comprising: starting a current cycle with a reset bandwidth budget; on condition that there is a time-critical packet currently queued to transmit and there is sufficient bandwidth budget available in the current cycle, transmitting the time-critical packet and reducing the bandwidth budget for the current cycle by an amount corresponding the transmitted time-critical packet; otherwise, on condition that no time-critical packet currently is queued to transmit, there is a non-time-critical packet queued to transmit, and there is sufficient bandwidth budget available in the current cycle, transmitting the non-time-critical packet and reducing the bandwidth budget for the current cycle by an amount corresponding the transmitted non-time-critical packet; and on condition that the current cycle is not complete and that one or more packets were dropped since a dropped packet was last detected, decreasing the bandwidth budget for the current cycle to a current bandwidth budget and repeating the current cycle with the current bandwidth budget.

A system, comprising

a communication interface arranged to:

navigate to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area and one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;

based on the established presence for the first user, automatically establish a communications connection with a second network node of a second user who is present in the virtual area;

transmit outgoing data streams to and receiving incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the time-critical type data streams include audio and video data streams;

a processor arranged to:

process the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;

monitor at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node; and

allocate relative amounts of available network resources between the time-critical data streams and non-time-critical data streams; 

manage relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical 

based on a determination that the at least one metric fails to satisfy at least one performance target, throttle a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.

A system comprising one or more processors and one or more storage devices storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

executing a server application to generate instructions for a web browsing client application being executed by a client network node and comprising a realtime framework that manages processing of realtime data streams;

in accordance with the server application instructions, the web browsing client application establishes a peer-to-peer connection for streaming realtime data streams between the client network node and another client network node executing another web browsing client application using a connectionless transport protocol;

during the streaming, the realtime framework of the web browsing application performs operations comprising managing processing of the realtime data streams, and dynamically adjusting the processing of the realtime data streams based on network performance over the peer-to-peer connection, wherein the adjusting comprises, based on a determination that a bandwidth metric has deviated from a performance target, initiating a packet throttling operational mode comprising: starting a current cycle with a reset bandwidth budget; on condition that there is a time-critical packet currently queued to transmit and there is sufficient bandwidth budget available in the current cycle, transmitting the time-critical packet and reducing the bandwidth budget for the current cycle by an amount corresponding the transmitted time-critical packet; otherwise, on condition that no time-critical packet currently is queued to transmit, there is a non-time-critical packet queued to transmit, and there is sufficient bandwidth budget available in the current cycle, transmitting the non-time-critical packet and reducing the bandwidth budget for the current cycle by an amount corresponding the transmitted non-time-critical packet; and on condition that the current cycle is not complete and that one or more packets were dropped since a dropped packet was last detected, decreasing the bandwidth budget for the current cycle to a current bandwidth budget and repeating the current cycle with the current bandwidth budget.


However, the patent ‘624 does not expressly recite “wherein the time-critical type data streams include audio and video data streams;”
“navigating to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area and one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;”
“based on the established presence for the first user, automatically establishing a communications connection with a second network node of a second user who is present in the virtual area;”
“transmitting outgoing data streams to and receiving incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams;”
“processing the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;” in claim 1 of the instant application.
Van Wie1 teaches “wherein the time-critical type data streams include audio and video data streams;” (Each source is a device or component of the network node 12 that 
“navigating to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area” (The network infrastructure service environment 30 manages sessions of the first and second client nodes 12, 14 in a virtual area 32 in accordance with a virtual area application 34.  The virtual area application 34 is hosted by the virtual area 32 in the server network node 28 and includes a description of the virtual area 32.  The communications application 26 and the network infrastructure service environment 30 together provide a platform, wherein such platform can be integrated a wiki resource (e.g. web site), and users (e.g. first user) inherently navigate the wiki resource with a uniform resource identifier [Van Wie1, Fig. 1, para 0095, 0323, 0074]);
“one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;” (The virtual area application typically includes definitions of geometry, physics, and realtime switching rules that are associated with one or more zones of the virtual area, wherein the switching rule is an instruction that specifies one or more conditions that must be satisfied in order to connect or disconnect one or more real-time data sources and one or more real-time data sinks [Van Wie1, para 0083, 0074]);
“based on the established presence for the first user, automatically establishing a communications connection with a second network node of a second user who is present in the virtual area;” (The user [first user] clicks on Sococo Main place tile 272 to enter the Sococo Main place. At that point, the HUD interface shows the user (PJB) located in the Sococo Main place with the other communicants (DVW, Kim, and Joe) who already were present in the Sococo Main place. Based on the switching rules established by the area 
“transmitting outgoing data streams to and receiving incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams;” (Network node 12 includes an exemplary set 172 of sources and an exemplary set 174 of sinks. Each source is a device or component of the network node 12 that originates data, including time-critical data stream (e.g. audio, video) and non-time-critical data stream (e.g. chat, filing sharing) and each sink is a device or component of the network node 12 that receives data [Van Wie1, para 0179]);
“processing the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;” (The stream switching manager 218 determines how to switch (e.g., route, connect and disconnect) real-time data streams between the area client network node 12 and the other area client network nodes 14, 162 and the area server 170, where the data streams include time-critical data stream (e.g. audio, video) and non-time-critical data stream (e.g. chat, filing sharing)  [Van Wie1, para 0189, 081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Van Wie1’s virtual environment into the method disclosed by patent ‘624. The combination would effectively enhance user experience by sharing data stream (e.g. video and audio) when the users are in the same location of the virtual area (e.g. conducting a meeting) [Van Wie1, para 0234].
.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-8, 12, 15-16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wie1 (PG PUB US2009/0254843) in view of Van Wie2 (PG PUB US2009/0113066).

Regarding claim 1, Van Wie1 teaches “a method performed by a client network node executing a client application integrating web browsing and network data stream processing for realtime communications” (Van Wie1 discloses Sococo platform integrated with a wiki resource, which is a website that allows users to add and edit content collectively using a web browser application.  In addition, the editorial control allows the particular communicant (user) to control rendering of the selected information in association with the viewscreen object and to modify the selected information using realtime input data streams transmitted from the network node associated with the particular communicant [Van Wie1, para 0323, 0326, 80]);
“navigating to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area” (The network infrastructure service environment 30 manages sessions of the first and second client nodes 12, 14 in a virtual area 32 in accordance with a virtual area application 34.  The virtual area application 34 is hosted by the virtual area 32 in the server network node 28 and includes a description of the virtual area 32.  The communications application 26 and the network infrastructure service environment 30 together provide a platform, wherein such platform can be integrated a wiki resource (e.g. web site), and users (e.g. first user) inherently navigate the wiki resource with a uniform resource identifier [Van Wie1, Fig. 1, para 0095, 0323, 0074]);
“one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;” (The virtual area application typically includes definitions of geometry, physics, and realtime switching rules that are associated with one or more zones of the virtual area, wherein the switching rule is an instruction that specifies one or more conditions that must be satisfied in order to connect or disconnect one or more real-time data sources and one or more real-time data sinks [Van Wie1, para 0083, 0074]);
“based on the established presence for the first user, automatically establishing a communications connection with a second network node of a second user who is present in the virtual area;” (The user [first user] clicks on Sococo Main place tile 272 to enter the Sococo Main place. At that point, the HUD interface shows the user (PJB) located in the Sococo Main place with the other communicants (DVW, Kim, and Joe) who already were present in the Sococo Main place. Based on the switching rules established by the area designer, the Sococo platform multiplexes the specified realtime streams (e.g., streams from the microphones and speakers) of all the communicants currently in the Sococo Main place so that, 
“transmitting outgoing data streams to and receiving incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the time-critical type data streams include audio and video data streams;” (Network node 12 includes an exemplary set 172 of sources and an exemplary set 174 of sinks. Each source is a device or component of the network node 12 that originates data, including time-critical data stream (e.g. audio, video) and non-time-critical data stream (e.g. chat, filing sharing) and each sink is a device or component of the network node 12 that receives data [Van Wie1, para 0179]);
“processing the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;” (The stream switching manager 218 determines how to switch (e.g., route, connect and disconnect) real-time data streams between the area client network node 12 and the other area client network nodes 14, 162 and the area server 170, where the data streams include time-critical data stream (e.g. audio, video) and non-time-critical data stream (e.g. chat, filing sharing) [Van Wie1, para 0189, 081]).
However, Van Wie1 does not teach “monitoring at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node;
allocating relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;
managing relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and
based on a determination that the at least one metric fails to satisfy at least one performance target, throttling a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.”
Van Wie2 teaches “monitoring at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node;” (The stream switching manager 168 re-evaluates the current set of connections with other nodes (e.g. upload and download bandwidth constraints of any of the area client network node 52, other network nodes 54, 56, or the area server 64) either in response to events and/or periodically [Van Wie2, para 0130]);
“allocating relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;” (Each link is divided into channels that carry respective real-time data streams (e.g. video, voice [time-critical data streams], file transfer and text chat [non-time-critical data streams]). Channels are allocated to particular streams within the overall bandwidth that has been allocated to the link [Van Wie2, para 0180, 0046]);
“managing relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and” (The connection framework provided by these embodiments enables the transmitting and recipient network nodes to make dynamic decisions about how to use the available bandwidth for the set of streams that are needed at any given time-critical realtime data streams (e.g. a voice channel) while increasing or decreasing the amount of bandwidth dedicated to non-time-critical realtime data streams (e.g. a simultaneous file transfer) are examples of this allocation decision making process [Van Wie2, para 0181]);
“based on a determination that the at least one metric fails to satisfy at least one performance target, throttling a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.” (The network nodes 52-56 and the area server 64 are interconnected by the communications network 58, where communications over the network 58 are conducted in accordance with the Internet Protocol [network layer]. The layering of node connections into links and channels within links enables virtual area designers, as well as system administrators, to have control over how any given node that is involved in one or more real-time sessions will respond when bandwidth is saturated.  If insufficient bandwidth is available for a reasonable data transfer rate between the first and second node for voice, motion data and file transfer channels, the sender (e.g. first client network node) could drop its bit rate down for a lower quality voice conversation [time-critical type] [Van Wie2, para 0112, 0119, 0183-0184]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Van Wie2’s client node into Van Wie1. The combination would effectively enhance user experience by adjusting data usage for accommodating different channels of communication (e.g. file transfer and voice conversation) [Van Wie2, para 0184].

Regarding claim 2, Van Wie1 as modified by Van Wie2 teaches “wherein monitoring the at least one metric comprises monitoring a bandwidth metric corresponding to a measure of bandwidth.” (The stream switching manager 168 re-evaluates the current set of connections with other nodes (e.g. upload and download bandwidth constraints of any of the area client network node 52, other network nodes 54, 56, or the area server 64) either in response to events and/or periodically [Van Wie2, para 0130]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 2.

	Regarding claim 7, Van Wie1 as modified by Van Wie2 teaches “wherein the communications connection between the first and second client network nodes is a peer-to-peer communications connection.” (The network connections between network nodes (such as client nodes 12 and 14) may be arranged in a variety of different stream handling topologies, including a peer-to-peer architecture [Van Wie1, Fig. 1, para 0099]).

Regarding claim 8, Van Wie1 as modified by Van Wie2 teaches “further comprising adjusting the processing based on a determination that the at least one metric fails to satisfy at least one operational performance target.” (The stream switching manager 168 of communications application re-evaluates the current set of connections either in response to events or/and periodically (e.g. determining upload and download bandwidth constraints of any of the area client network node 52, other network nodes 54, 56).  As a result of the re-evaluation of the current connections, the stream switching manager 168 may take any of the following actions adjusting the processing of the realtime data streams: e.g. break one or more direct links with one or more of the other area client network nodes 54, 56, or form one or more direct links with one or more of the other area client network nodes 54, 56 [Van Wie2, para 0129-0130]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 8.

Regarding claim 12, Van Wie1 teaches “a computer-readable data storage apparatus comprising a memory component storing executable instructions that are operable to be executed by a processor” (Van Wie1 discloses computer-readable media storing computer-readable instructions causing a computer (inherently including a processor) to implement the method described [Van Wie1, para 0019]) “integrating web browsing and network data stream processing for realtime communications,” (Van Wie1 discloses Sococo platform integrated with a wiki resource, which is a website that allows users to add and edit content collectively using a web browser application.  In addition, the editorial control allows the particular communicant (user) to control rendering of the selected information in association with the viewscreen object and to modify the selected information using realtime input data streams transmitted from the network node associated with the particular communicant [Van Wie1, para 0323, 0326, 80]) “wherein the memory component comprises: executable instructions” (Van Wie1 discloses computer-readable media storing computer-readable instructions causing a computer to implement the method described [Van Wie1, para 0019]);
“to navigate to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area” (The network infrastructure service environment 30 manages sessions of the first and second client nodes 12, 14 in a virtual area 32 in accordance with a virtual area application 34.  The virtual area application 34 is hosted by the virtual area 32 in the server network node 28 and includes a description of the virtual area 32.  The communications application 26 and the network infrastructure service environment 30 together provide a platform, wherein such platform can be integrated a wiki resource (e.g. web site), and users (e.g. first user) inherently navigate the wiki resource with a uniform resource identifier [Van Wie1, Fig. 1, para 0095, 0323, 0074]);
“one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;” (The virtual area application typically includes definitions of geometry, physics, and realtime switching rules that are associated with one or more zones of the virtual area, wherein the switching rule is an instruction that specifies one or more conditions that must be satisfied in order to connect or disconnect one or more real-time data sources and one or more real-time data sinks [Van Wie1, para 0083, 0074]);
“to, based on the established presence for the first user, automatically establish a communications connection with a second network node of a second user who is present in the virtual area;” (The user [first user] clicks on Sococo Main place tile 272 to enter the Sococo Main place. At that point, the HUD interface shows the user (PJB) located in the Sococo Main place with the other communicants (DVW, Kim, and Joe) who already were present in the Sococo Main place. Based on the switching rules established by the area designer, the Sococo platform multiplexes the specified realtime streams (e.g., streams from the microphones and speakers) of all the communicants currently in the Sococo Main place so that, for example, they can both see each others' sprites or avatars and communicate with (e.g., speak to and hear) each other [Van Wie1, para 0234]);
“to transmit outgoing data streams to and receive incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the time-critical type data streams include audio and video data streams;” (Network node 12 includes an exemplary set 172 of sources and an exemplary set 174 of sinks. Each source is a device or component of the network node 12 that originates data, including time-critical data stream (e.g. audio, video) and non-time-critical data stream (e.g. chat, filing sharing) and each sink is a device or component of the network node 12 that receives data [Van Wie1, para 0179]);
“to process the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;” (The stream switching manager 218 determines how to switch (e.g., route, connect and disconnect) real-time data streams between the area client network node 12 and the other area client network nodes 14, 162 and the area server 170, where the data streams include time-critical data stream (e.g. audio, video) and non-time-critical data stream (e.g. chat, filing sharing) [Van Wie1, para 0189, 081]).
However, Van Wie1 does not teach “to monitor at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node;
to allocate relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;
to manage relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and 
to, based on a determination that the at least one metric fails to satisfy at least one performance target, throttle a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.”
Van Wie2 teaches “to monitor at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node;” (The stream switching manager 168 re-evaluates the current set of connections with other nodes (e.g. upload and download bandwidth 
“to allocate relative amounts of available network resources between the time-critical data streams and non-time-critical data streams;” (Each link is divided into channels that carry respective real-time data streams (e.g. video, voice [time-critical data streams], file transfer and text chat [non-time-critical data streams]). Channels are allocated to particular streams within the overall bandwidth that has been allocated to the link [Van Wie2, para 0180, 0046]);
“to manage relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and” (The connection framework provided by these embodiments enables the transmitting and recipient network nodes to make dynamic decisions about how to use the available bandwidth for the set of streams that are needed at any given time between two nodes, in the context of the requirements for bandwidth amongst all of the links for each node. Reducing or increasing the bit rate for time-critical realtime data streams (e.g. a voice channel) while increasing or decreasing the amount of bandwidth dedicated to non-time-critical realtime data streams (e.g. a simultaneous file transfer) are examples of this allocation decision making process [Van Wie2, para 0181]);
to, based on a determination that the at least one metric fails to satisfy at least one performance target, throttle a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.” (The network nodes 52-56 and the area server 64 are interconnected by the communications network 58, where communications over the network 58 are conducted in [network layer]. The layering of node connections into links and channels within links enables virtual area designers, as well as system administrators, to have control over how any given node that is involved in one or more real-time sessions will respond when bandwidth is saturated.  If insufficient bandwidth is available for a reasonable data transfer rate between the first and second node for voice, motion data and file transfer channels, the sender (e.g. first client network node) could drop its bit rate down for a lower quality voice conversation [time-critical type] [Van Wie2, para 0112, 0119, 0183-0184]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Van Wie2’s client node into Van Wie1. The combination would effectively enhance user experience by adjusting data usage for accommodating different channels of communication (e.g. file transfer and voice conversation) [Van Wie2, para 0184].

Regarding claim 15, Van Wie1 as modified by Van Wie2 teaches “further comprising executable instructions” (Van Wie1 discloses computer-readable media storing computer-readable instructions causing a computer to implement the method described [Van Wie1, para 0019]) “to adjust the processing based on a determination that the at least one metric fails to satisfy at least one operational performance target.” (The stream switching manager 168 of communications application re-evaluates the current set of connections either in response to events or/and periodically (e.g. determining upload and download bandwidth constraints of any of the area client network node 52, other network nodes 54, 56).  As a result of the re-evaluation of the current connections, the stream switching manager 168 may take any of the following actions adjusting the processing of the realtime data streams: e.g. break one or more direct links with one or more of the other area client network nodes 54, 56, or form one or more direct links with one or more of the other area client network nodes 54, 56 [Van Wie2, para 0129-0130]).
The motivation regarding to the obviousness to claim 12 is also applied to claim 15.

Regarding claim 16, Van Wie1 teaches “a system, comprising a communication interface arranged to:” (The computer system 120 (client node) connects to other network nodes through a network adapter 136 [Van Wie1, Fig. 3, para 0129]);
“navigate to an address of a web page to establish a presence for a first user of a first client network node in a virtual area hosted by a server network node executing a server application comprising a specification of the virtual area” (The network infrastructure service environment 30 manages sessions of the first and second client nodes 12, 14 in a virtual area 32 in accordance with a virtual area application 34.  The virtual area application 34 is hosted by the virtual area 32 in the server network node 28 and includes a description of the virtual area 32.  The communications application 26 and the network infrastructure service environment 30 together provide a platform, wherein such platform can be integrated a wiki resource (e.g. web site), and users (e.g. first user) inherently navigate the wiki resource with a uniform resource identifier [Van Wie1, Fig. 1, para 0095, 0323, 0074]);
“one or more switching rules specifying one or more respective connections or disconnections of one or more data sources and one or more data sinks of client network nodes of users who are present in the virtual area;” (The virtual area application typically includes definitions of geometry, physics, and realtime switching rules that are associated with one or more zones of the virtual area, wherein the switching rule is an instruction that specifies one or more conditions that must be satisfied in order to connect or disconnect one or more real-time data sources and one or more real-time data sinks [Van Wie1, para 0083, 0074]);
“based on the established presence for the first user, automatically establish a communications connection with a second network node of a second user who is present in the virtual area;” (The user [first user] clicks on Sococo Main place tile 272 to enter the Sococo Main place. At that point, the HUD interface shows the user (PJB) located in 
“transmit outgoing data streams to and receiving incoming data streams from the second client network node over the communications connection, wherein the incoming and outgoing data streams comprise one or more time-critical types of data streams and one or more non-time-critical types of data streams, wherein the time-critical type data streams include audio and video data streams;” (Network node 12 includes an exemplary set 172 of sources and an exemplary set 174 of sinks. Each source is a device or component of the network node 12 that originates data, including time-critical data stream (e.g. audio, video) and non-time-critical data stream (e.g. chat, filing sharing) and each sink is a device or component of the network node 12 that receives data [Van Wie1, para 0179]);
“a processor arranged to:” (A client network node implemented by a computer system 120 includes the processing unit 122, which may include one or more computer processors [Van Wie1, para 0128]);
“process the one or more time-critical types of data streams and the one or more non-time-critical types of data streams;” (The stream switching manager 218 determines how to switch (e.g., route, connect and disconnect) real-time data streams between the area client network node 12 and the other area client network nodes 14, 162 and the area server 170, where the data streams include time-critical data stream (e.g. audio, video) and non-time-critical data stream (e.g. chat, filing sharing) [Van Wie1, para 0189, 081]).
“monitor at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node;
allocate relative amounts of available network resources between the time-critical data streams and non-time-critical data streams; 
manage relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and
based on a determination that the at least one metric fails to satisfy at least one performance target, throttle a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.”
Van Wie2 teaches “monitor at least one metric characterizing transmission of one or more data streams over the communications connection between the first client network node and the second client network node;” (The stream switching manager 168 re-evaluates the current set of connections with other nodes (e.g. upload and download bandwidth constraints of any of the area client network node 52, other network nodes 54, 56, or the area server 64) either in response to events and/or periodically [Van Wie2, para 0130]);
allocate relative amounts of available network resources between the time-critical data streams and non-time-critical data streams; (Each link is divided into channels that carry respective real-time data streams (e.g. video, voice [time-critical data streams], file transfer and text chat [non-time-critical data streams]). Channels are allocated to particular 
manage relative amounts of the available network resources that are allocated between the time-critical data streams and non-time-critical data streams by dynamically influencing allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams; and (The connection framework provided by these embodiments enables the transmitting and recipient network nodes to make dynamic decisions about how to use the available bandwidth for the set of streams that are needed at any given time between two nodes, in the context of the requirements for bandwidth amongst all of the links for each node. Reducing or increasing the bit rate for time-critical realtime data streams (e.g. a voice channel) while increasing or decreasing the amount of bandwidth dedicated to non-time-critical realtime data streams (e.g. a simultaneous file transfer) are examples of this allocation decision making process [Van Wie2, para 0181]);
based on a determination that the at least one metric fails to satisfy at least one performance target, throttle a rate at which packets of at least one of the time-critical types of data streams and the non-time-critical types data streams are provided to a network layer of the first client network node in accordance with the allocation of available bandwidth between time-critical realtime data streams and non-time-critical data streams.” (The network nodes 52-56 and the area server 64 are interconnected by the communications network 58, where communications over the network 58 are conducted in accordance with the Internet Protocol [network layer]. The layering of node connections into links and channels within links enables virtual area designers, as well as system administrators, to have control over how any given node that is involved in one or more real-time sessions will respond when bandwidth is saturated.  If insufficient bandwidth is available for a reasonable data transfer rate between the first and second node for voice, motion data and file transfer [time-critical type] [Van Wie2, para 0112, 0119, 0183-0184]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement Van Wie2’s client node into Van Wie1. The combination would effectively enhance user experience by adjusting data usage for accommodating different channels of communication (e.g. file transfer and voice conversation) [Van Wie2, para 0184].

Regarding claim 19, Van Wie1 as modified by Van Wie2 teaches “wherein the processor” (Van Wie1 discloses computer-readable media storing computer-readable instructions causing a computer, inherently include a processor, to implement the method described [Van Wie1, para 0019]) “is further arranged to adjust the processing based on a determination that the at least one metric fails to satisfy at least one operational performance target.” (The stream switching manager 168 of communications application re-evaluates the current set of connections either in response to events or/and periodically (e.g. determining upload and download bandwidth constraints of any of the area client network node 52, other network nodes 54, 56).  As a result of the re-evaluation of the current connections, the stream switching manager 168 may take any of the following actions adjusting the processing of the realtime data streams: e.g. break one or more direct links with one or more of the other area client network nodes 54, 56, or form one or more direct links with one or more of the other area client network nodes 54, 56 [Van Wie2, para 0129-0130]).
The motivation regarding to the obviousness to claim 16 is also applied to claim 19.

Claims 3-4, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wie1 (PG PUB US2009/0254843) in view of Van Wie2 (PG PUB US2009/0113066) as applied to claims 1-2, 7-8, 12, 15-16 and 19, and further in view of Miyazaki (PG PUB US2001/0029520).

Regarding claim 3, Van Wie1 as modified by Van Wie2 does not teach “wherein the monitoring comprises determining a value of the bandwidth metric based on data rates over the communications connection.” 
Miyazaki teaches “wherein the monitoring comprises determining a value of the bandwidth metric based on data rates over the communications connection.” (Bandwidth monitor 412 accurately determines a bandwidth or transfer speed for a particular data transfer operation to transmit data 216 to a destination device or entity, where the bandwidth or transfer speed may preferably be expressed in bits per second [Miyazaki, para 0038]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Miyazaki’s transfer manager into Van Wie1-Van Wie2. The combination would effectively enhance user experience by presenting transfer options by which a system user may interactively manipulate data to efficiently perform a data transfer operation [Miyazaki, para 0011-0013].

	Regarding claim 4, Van Wie1 as modified by Van Wie2 and Miyazaki teaches “wherein the performance target is a threshold data rate.” (If insufficient bandwidth is available for a reasonable data transfer rate [threshold data rate] between the first and second node, the sender (e.g. first client network node) could drop its bit rate down for a lower quality voice conversation [Van Wie2, para 0184]).
The motivation regarding to the obviousness to claim 3 is also applied to claim 4.
	
	Regarding claim 13, Van Wie1 as modified by Van Wie2 teaches “wherein the performance target is a threshold data rate.” (If insufficient bandwidth is available for a reasonable data transfer rate [threshold data rate] between the first and second node, the 
However, Van Wie1 as modified by Van Wie2 does not teach “further comprising executable instructions to determine a value of the bandwidth metric based on data rates over the communications connection” 
Miyazaki teaches “further comprising executable instructions” (Memory includes transfer manager 218, which includes program instructions for efficiently performing a data transfer operation [Miyazaki, para 0030, 0032]) “to determine a value of the bandwidth metric based on data rates over the communications connection” (Bandwidth monitor 412 accurately determines a bandwidth or transfer speed for a particular data transfer operation to transmit data 216 to a destination device or entity, where the bandwidth or transfer speed may preferably be expressed in bits per second [Miyazaki, para 0038]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Miyazaki’s transfer manager into Van Wie1-Van Wie2. The combination would effectively enhance user experience by presenting transfer options by which a system user may interactively manipulate data to efficiently perform a data transfer operation [Miyazaki, para 0011-0013].

Regarding claim 17, Van Wie1 as modified by Van Wie2 teaches “the performance target is a threshold data rate.” (If insufficient bandwidth is available for a reasonable data transfer rate [threshold data rate] between the first and second node, the sender (e.g. first client network node) could drop its bit rate down for a lower quality voice conversation [Van Wie2, para 0184]).
However, Van Wie1 as modified by Van Wie2 does not teach “wherein the processor is arranged to determine a value of the bandwidth metric based on data rates over the communications connection”
“wherein the processor is arranged to” (Electronic device includes a CPU 112 [Miyazak, para 0024]) “determine a value of the bandwidth metric based on data rates over the communications connection” (Bandwidth monitor 412 accurately determines a bandwidth or transfer speed for a particular data transfer operation to transmit data 216 to a destination device or entity, where the bandwidth or transfer speed may preferably be expressed in bits per second [Miyazaki, para 0038]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Miyazaki’s transfer manager into Van Wie1-Van Wie2. The combination would effectively enhance user experience by presenting transfer options by which a system user may interactively manipulate data to efficiently perform a data transfer operation [Miyazaki, para 0011-0013]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wie1 (PG PUB US2009/0254843) in view of Van Wie2 (PG PUB US2009/0113066) as applied to claims 1-2, 7-8, 12, 15-16 and 19, and further in view of Isono (PG PUB US2008/0123546).

Regarding claim 5, Van Wie1 as modified by Van Wie2 does not teach “wherein the monitoring comprises determining a value of the bandwidth metric based on a count of dropped packets.”
Isono teaches “wherein the monitoring comprises determining a value of the bandwidth metric based on a count of dropped packets.” (A packet loss measuring section 18 for measuring the number of packet losses through the LAN port 14A.  A circuit quality level generating section 22 for generating the circuit quality level corresponding to the number of packet losses [Isono, para 0043]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Isono’s IP phone into Van Wie1-Van Wie2. The combination .

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wie1 (PG PUB US2009/0254843) in view of Van Wie2 (PG PUB US2009/0113066) as applied to claims 1-2, 7-8, 12, 15-16 and 19, and further in view of Malhotra (PG PUB US2007/0076621).
    
Regarding claim 6, Van Wie1 as modified by Van Wie2 does not teach “wherein the performance target is maximum number of dropped packets.”
Malhotra teaches “wherein the performance target is maximum number of dropped packets.” (A condition is determined based on a number of dropped packets for the connection crossing a threshold [Malhotra, para 0038]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Malhotra’s method for adjusting a window size into Van Wie1-Van Wie2. The combination would effectively utilize available bandwidth by service level agreements by determining an optimal window size for a connection [Malhotra, para 0003-0004]).

Claim 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wie1 (PG PUB US2009/0254843) in view of Van Wie2 (PG PUB US2009/0113066) as applied to claims 1-2, 7-8, 12, 15-16 and 19, and further in view of Ali (PG PUB US2010/0080287).

Regarding claim 9, Van Wie1 as modified by Van Wie2 does not teach “wherein the adjusting comprises increasing a level of compression applied to at least one of the time-critical types of data streams and the non-time-critical types data streams.”
“wherein the adjusting comprises increasing a level of compression applied to at least one of the time-critical types of data streams and the non-time-critical types data streams.” (The transmitting video conference device can use a scaling component to adjust a scaling factor (e.g., increase the scaling factor) [Ali, para 0091]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Ali’s transmitting video conference device for adjusting a window size into Van Wie1-Van Wie2. The combination would effectively enhance user experience by maintaining video conferencing functionality among communicating participants due to different network conditions [Ali, para 0018].

Regarding claim 10, Van Wie1 as modified by Van Wie2 does not teach “wherein the adjusting comprises decreasing a data rate at least one of the time-critical types of data streams and the non-time-critical types data streams.”
Ali teaches “wherein the adjusting comprises decreasing a data rate at least one of the time-critical types of data streams and the non-time-critical types data streams.” (The transmitting video conference device can use encoding features, such as reducing an assigned processing bandwidth to thereby process a signal with fewer processing operations before transmitting additional encoded packets over a communication channel [Ali, para 0091]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Ali’s transmitting video conference device for adjusting a window size into Van Wie1-Van Wie2. The combination would effectively enhance user experience by maintaining video conferencing functionality among communicating participants due to different network conditions [Ali, para 0018].

Claims 14 and 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wie1 (PG PUB US2009/0254843) in view of Van Wie2 (PG PUB US2009/0113066) as .

Regarding claim 14, executable instructions from Van Wie1-Van Wie2 does not teach “determine a value of the bandwidth metric based on a count of dropped packets, and wherein the performance target is maximum number of dropped packets.”
Isono teaches “determine a value of the bandwidth metric based on a count of dropped packets” (A packet loss measuring section 18 for measuring the number of packet losses through the LAN port 14A.  A circuit quality level generating section 22 for generating the circuit quality level corresponding to the number of packet losses [Isono, para 0043]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Isono’s IP phone into Van Wie1-Van Wie2. The combination would effectively enhance user experience by notifying the user the circuit (network) quality (based on the number of packet loss) on a display [Isono, para 0043].
However, Van Wie1 as modified by Van Wie2 and Isono does not teach “wherein the performance target is maximum number of dropped packets.”
Malhotra teaches “wherein the performance target is maximum number of dropped packets.” (A condition is determined based on a number of dropped packets for the connection crossing a threshold [Malhotra, para 0038]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Malhotra’s method for adjusting a window size into Van Wie1-Van Wie2-Isono. The combination would effectively utilize available bandwidth by service level agreements by determining an optimal window size for a connection [Malhotra, para 0003-0004].

Regarding claim 18, the processor from Van Wie1-Van Wie2 does not teach “determine a value of the bandwidth metric based on a count of dropped packets, and the performance target is maximum number of dropped packets.”
Isono teaches “determine a value of the bandwidth metric based on a count of dropped packets” (A packet loss measuring section 18 for measuring the number of packet losses through the LAN port 14A.  A circuit quality level generating section 22 for generating the circuit quality level corresponding to the number of packet losses [Isono, para 0043]).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Isono’s IP phone into Van Wie1-Van Wie2. The combination would effectively enhance user experience by notifying the user the circuit (network) quality (based on the number of packet loss) on a display [Isono, para 0043].
However, Van Wie1 as modified by Van Wie2 and Isono does not teach “the performance target is maximum number of dropped packets.”
Malhotra teaches “the performance target is maximum number of dropped packets.” (A condition is determined based on a number of dropped packets for the connection crossing a threshold [Malhotra, para 0038].
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to implement Malhotra’s method for adjusting a window size into Van Wie1-Van Wie2. The combination would effectively utilize available bandwidth by service level agreements by determining an optimal window size for a connection [Malhotra, para 0003-0004].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BILLY H NG/
Examiner, Art Unit 2441



/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441